  Case 18-81478      Doc 43       Filed 04/19/19 Entered 04/19/19 10:24:54           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: CHERYL E. JONES                       §       Case No. 18-81478
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/13/2018.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 02/07/2019.

       6) Number of months from filing or conversion to last payment: 4.

       7) Number of months case was pending: 9.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81478      Doc 43       Filed 04/19/19 Entered 04/19/19 10:24:54         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,634.00
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                       $ 1,634.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 1,519.78
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 114.22
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 1,634.00

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
THE LAW OFFICES OF DAVID L.         Lgl      4,000.00    2,500.00       2,500.00   1,519.78        0.00
GM FINANCIAL                        Sec      7,500.00         NA             NA        0.00        0.00
GM FINANCIAL                        Uns          0.00         NA             NA        0.00        0.00
GM FINANCIAL                        Uns        560.00         NA             NA        0.00        0.00
CERASTES LLC                        Uns        510.00         NA             NA        0.00        0.00
CITY OF CHICAGO - DOAH              Uns      3,127.82    1,620.44       1,620.44       0.00        0.00
COMMONWEALTH EDISON CO              Uns        405.14    1,186.09       1,186.09       0.00        0.00
COMMONWEALTH EDISON                 Uns        557.72         NA             NA        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns        714.00      725.89         725.89       0.00        0.00
NAVIENT SOLUTIONS INC               Uns     16,009.00   16,252.77      16,252.77       0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC       Uns        350.00      435.30         435.30       0.00        0.00
INTERNAL REVENUE SERVICE            Pri     17,029.25   13,874.15      13,874.15       0.00        0.00
INTERNAL REVENUE SERVICE            Uns          0.00    3,920.18       3,920.18       0.00        0.00
NCEP, LLC                           Uns      9,573.56    9,581.06       9,581.06       0.00        0.00
NICOR GAS                           Uns      5,508.48    5,508.48       5,508.48       0.00        0.00
NICOR                               Uns        986.13         NA             NA        0.00        0.00
RESURGENT CAPITAL SERVICES          Uns      1,771.23    1,771.23       1,771.23       0.00        0.00
PREMIER BANKCARD LLC                Uns        435.30         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81478      Doc 43       Filed 04/19/19 Entered 04/19/19 10:24:54      Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal   Interest
Name                                Class   Scheduled    Asserted    Allowed        Paid       Paid
THE ILLINOIS TOLLWAY                Uns     96,516.50   68,553.40   68,553.40       0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        825.06      957.11      957.11       0.00       0.00
CHRISTINA                           Uns          0.00         NA          NA        0.00       0.00
DEPARTMENT OF FINANCE               Uns          0.00    4,994.82    4,994.82       0.00       0.00
VERIZON BY AMERICAN                 Uns          0.00      825.06      825.06       0.00       0.00
ANTERO CAPITAL LLC                  Uns          0.00      590.85      590.85       0.00       0.00
WILLIAMSON AND BROWN LLC            Uns          0.00      480.00        0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81478      Doc 43       Filed 04/19/19 Entered 04/19/19 10:24:54    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00               $ 0.00
        All Other Priority                     $ 13,874.15           $ 0.00               $ 0.00
TOTAL PRIORITY:                                $ 13,874.15           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                   $ 116,922.68           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 1,634.00
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 1,634.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81478        Doc 43      Filed 04/19/19 Entered 04/19/19 10:24:54               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
